DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/343,037 filed April 18, 2019. 

Allowable Subject Matter
Claims 3-18 & 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a pixel structure comprising: the first groove group comprises a plurality of first grooves which are hollow and are successively arranged, each first groove comprises a first end and a second end which are arranged along an extending direction of the first groove, first ends of the plurality of first grooves are on a first side of the first groove group, second ends of the plurality of first grooves are on a second side of the first groove group, and the second side and the first side are opposite to each other; the second groove group is on the second side of the first groove group and comprises a plurality of second grooves which are hollow and are successively arranged, each second groove comprises a third end and a fourth end which are arranged along an extending direction of the second groove, and the third end is on a side of the fourth end close to the first groove group; and the third end of at least one of the plurality of second grooves is staggered with respect to the second end of the first groove which is adjacent to the 
Claim 4 is allowed because none of the prior art either alone or in combination discloses a pixel structure comprising: the first groove group comprises a plurality of first grooves which are hollow and are successively arranged, each first groove comprises a first end and a second end which are arranged along an extending direction of the first groove, first ends of the plurality of first grooves are on a first side of the first groove group, second ends of the plurality of first grooves are on a second side of the first groove group, and the second side and the first side are opposite to each other; the second groove group is on the second side of the first groove group and comprises a plurality of second grooves which are hollow and are successively arranged, each second groove comprises a third end and a fourth end which are arranged along an extending direction of the second groove, and the third end is on a side of the fourth end close to the first groove group; and the third end of at least one of the plurality of second grooves is staggered with respect to the second end of the first groove which is adjacent to the third end of the at least one of the plurality of second grooves; a number of the plurality of first grooves is not equal to a number of the plurality of second grooves, in combination with the other limitations of claim 4. Claims 5-6, 8-19, & 21-22 are also allowed based on their dependency from claim 4.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Patent 10,768,486)
Lee (US Patent 10,732,474)
Park (Pre-Grant Publication 2017/0212623)
Chang (Pre-Grant Publication 2016/0147119)
Woo (Pre-Grant Publication 2016/0077387)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818